Archer, J.
delivered the opinion of the Court.
The act of 1825, ch. 117, had for its object the prevention of the reversal of judgments, unless upon the very questions submitted'to the tribunals below; and was intended to remedy the evils flowing from the raising of points above, and assigning the same for error, which were never agitated below, and which, if they had been, could easily have been remedied by amendment of the pleadings, or otherwise, but which remedy was entirely lost to the party after the cause was in the appellate Court. The Legislature intended to make this Court, so far as regarded the common law cases, strictly an appellate Court, deciding every cause upon the questions submitted below, and upon none other. If general prayers are allowable, it is obvious that the mischiefs intended to be x-emedied by the act will not at all be obviated, because upon a general prayer, it is impos» *307siblo to ascertain from the record, the point which was presented to the Court below, and upon which they decided, and we should be perpetually discussing and deciding points, which may or may not have been acted on in the subordinate Courts. The record here does not show the point upon which the Court acted; in such a case, we can neither reverse or affirm, but to effectuate the objects of the Legislature, we can dismiss the appeal, it being their intention, not that wo should in such a case, continue the cause on our docket without the power of action, hut that we should not entertain the appeal, unless the record showed the point appealed from. In this view of the act of Assembly, and of the prayer in this cause, it follows that the appeal must be dismissed.
APPEAL DISMISSED.